

Exhibit 10-a


SHORT TERM INCENTIVE PLAN


Originally Effective January 1, 1984
Amended and Restated Effective January 1, 2014


The Short Term Incentive Plan (“Plan”) is established to provide Officers and
Senior Managers with short-term incentive compensation based upon the
achievement of performance goals.




1.  
Definitions.



    For purposes of this Plan, the following underlined words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise:


        Administrator shall mean the Human Resources Committee.


        Award shall mean the Target Award together with the associated
Performance Goals and Performance Period as well as the Key Contributor Award.


        AT&T or the Company shall mean AT&T Inc., a Delaware Corporation.


        Disability shall mean absence of an Employee from work under the
relevant Employer disability plan.


    Employee shall mean any person designated as an employee in the payroll and
personnel records of an Employer and paid on an Employer’s payroll system.


Employer shall mean AT&T or any of its Subsidiaries.


Leave of Absence shall mean an Employee’s absence from employment with an
Employer on a formally granted leave of absence (i.e., the absence is with
formal permission in order to prevent a break in the continuity of term of
employment, which permission is granted (and not revoked) in conformity with the
rules of the applicable Employer, as adopted from time to time).


Officer shall mean an Employee who is designated as an officer for compensation
purposes on the records of AT&T.


Participant shall mean any individual with an Award under this Plan.


Performance Goals shall mean any financial, service, or other goals applicable
to the payment of Target Awards under this Plan.
 
 
1 

--------------------------------------------------------------------------------

 


Performance Period shall mean the time period over which Performance Goals are
measured, but in no case shall a Performance Period exceed one (1) year.


Retire or Retirement shall mean the Termination of an Employee’s employment with
AT&T or any of its subsidiaries on or after attaining one of the following
combinations of age and Term of Employment (as determined under the applicable
Employer pension plan), as applicable:


     Term of Employment                                                      Age
     10 years or
more                                                           65 or older
     20 years or
more                                                           55 or older
     25 years or
more                                                           50 or older
     30 years or
more                                                           Any age


Notwithstanding the foregoing, “Retire” or “Retirement” for an Officer also
refers to the Officer’s having attained age 55 with at least a 5 year Term of
Employment.


Senior Manager shall mean an Employee who is designated as a senior manager for
compensation purposes on the records of AT&T.


SEVP-HR shall mean the AT&T’s highest ranking Officer, below the Chief Executive
Officer (CEO), who is specifically responsible for human resources matters.  Any
authority granted to the SEVP-HR shall also be held by the CEO.


Subsidiary shall mean any U.S. corporation in which AT&T owns, directly or
indirectly, more than fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which AT&T owns, directly or indirectly,
more than fifty percent (50%) of the combined equity thereof.


Target Award shall mean a specific dollar value or percentage of salary.


Termination of Employment, Termination, or a similar reference shall mean the
event where the Employee ceases to be an Employee and is no longer employed by
an Employer.


2.             Awards.


From time to time, the Administrator, and in certain cases the CEO or SEVP-HR,
may establish Awards under this Plan for Officers (other than persons who are
identified as Executive Officers under Rule 3b-7 of the Securities Exchange Act
of 1934) and Senior Managers (each an “Eligible Employee”).  Where an Award is
made to replace an Award or similar item under a different plan, such as to
recognize a promotion, it shall be prorated to apply from the effective date the
Award is made.
 
 
2 

--------------------------------------------------------------------------------

 


An Award shall consist of a Target Award and associated Performance Goals, which
will be measured over the relevant Performance Period.  The percentage of the
Target Award that may be paid out, if at all, shall be based upon the attainment
of Performance Goals during the relevant Performance Period as determined in the
sole discretion of the Administrator.


A.  
Performance Goals

                Performance Goals may include:


(1)  
Financial performance of the Company (on a consolidated basis), of one or more
of its Subsidiaries, and/or a division of any of the foregoing.  Such financial
performance may be based on net income, Value Added (after-tax cash operating
profit less depreciation and less a capital charge), EBITDA (earnings before
interest, taxes, depreciation and amortization), revenues, sales, expenses,
costs, gross margin, operating margin, profit margin, pre-tax profit, market
share, volumes of a particular product or service or category thereof, including
but not limited to the product’s life cycle (for example, products introduced in
the last two years), number of customers or subscribers, number of items in
service, including but not limited to every category of access or other
telecommunication or television lines, return on net assets, return on assets,
return on capital, return on invested capital, cash flow, free cash flow,
operating cash flow, operating revenues, operating expenses, and/or operating
income.

 
(2)  
Service performance of the Company (on a consolidated basis), of one or more of
its Subsidiaries, and/or of a division of any of the foregoing.  Such service
performance may be based upon measured customer perceptions of service
quality.  Employee satisfaction, employee retention, product development,
completion of a joint venture or other corporate transaction, completion of an
identified special project, and effectiveness of management.

 
(3)  
The Company’s stock price, return on stockholders’ equity, total stockholder
return (stock price appreciation plus dividends, assuming the reinvestment of
dividends), and/or earnings per Share.

 
(4)  
Impacts of acquisitions, dispositions, or restructurings, on any of the
foregoing.

 
B.  
Adjustments.

In order to reinforce the incentive features of the Plan and to avoid distortion
in the operation of the Plan, the Administrator may make adjustments in the
Performance Goals established for any Performance Period, whether before, after,
or during the Performance Period, to the extent the Administrator deems
appropriate.  Unless otherwise provided by the Administrator at the time of
establishment of the Award:


 
3 

--------------------------------------------------------------------------------

 
 


(1)  
AT&T net income and any relevant revenue modifier shall exclude the dilutive
impacts of any merger and acquisition activity, including intangible
amortization, asset write-offs, accelerated depreciation and transaction and
restructuring costs.  Merger and acquisition activity is defined as the direct
or indirect acquisition of or an equity investment in a company by AT&T or a
direct or indirect wholly-owned subsidiary of AT&T (excluding acquisitions of or
investment in wholly owned subsidiaries of AT&T), where the consideration that
would be given for the direct or indirect acquisition or equity investment
exceeds $2.0 billion, in each case, whether or not the transaction is
consummated.



(2)  
The net dilutive impact resulting from the implementation of mandatory changes
under The Patient Protection and Affordable Care Act of 2010, as amended from
time to time, will also be excluded from the calculation of AT&T net income and
any relevant revenue modifier.



(3)  
Gains and losses related to the assets and liabilities from pension plans and
other post-retirement benefit plans (and any associated tax effects) shall be
disregarded in determining whether or the extent to which a Performance Goal has
been met.



(4)  
If the matters in a specific category below have a collective net impact
(whether positive or negative) on net income, after taxes and available and
collectible insurance, that exceed $500 million in a calendar year, then such
matters (as well as any related effects on cash flow, if applicable) shall be
excluded in determining whether or the extent to which the relevant performance
goals applicable to such year are met:



 
Categories:

 
(1)  changes in accounting principles;

 
(2)  extraordinary items;

 
(3)  changes in Federal tax law;

 
(4)  changes in the tax laws of the states; 

 
(5)  expenses caused by natural disasters, including but not limited to floods,
hurricanes, and earthquakes;

 
(6)  expenses resulting from intentionally caused damage to property of the
Company or its Subsidiaries taken as a whole;

 
(7)  non-cash accounting write-downs of goodwill and other intangible assets.

 
In addition, where matters in a specific category have a collective net impact
(whether positive or negative) on net income, after taxes and available and
collectible insurance, that exceed $200 million but not $500 million in a
calendar year, then such matters (as well as any related effects on cash flow,
if applicable) shall also be excluded in determining the achievement of the
relevant performance goals but only if the combined net effect of matters in all
such categories (exceeding $200 million but not $500 million) exceeds $500
million.
 
 
4 

--------------------------------------------------------------------------------

 



3.             Final Award Determination.


Actual performance shall be compared to the predetermined Performance Goals to
determine payout of Awards.  The Administrator shall then determine the
percentage of the Target Award to be distributed to Employees for each
Performance Period as it may determine in its sole and complete discretion.


The final Award to be distributed to an Employee may be more or less in the
Administrator’s discretion (including no award) than the percentage of the
Target Award determined for such Participant; for example, the Administrator may
approve a final Award greater or less than the (prorated, if applicable)
performance-adjusted Target Award.


Determination and distribution of all Awards is subject to approval by the
Administrator.  All Awards are payable in cash and will be paid within two and
one-half (2 ½) months of the end of the Performance Period and in all cases no
later than March 15 of the year following the year in which a Performance Period
ends.


For purposes of other plans, the portion of an Award payout that is earned while
an Employee is a Senior Manager or below shall be an Annual Bonus; and the
portion earned while an Employee is an Officer shall be a Short Term Incentive
Award.  In each case, unless otherwise provided by the Administrator, the Key
Contributor Award, if any, paid with respect to a Performance Period shall be
classified as either an Annual Bonus or a Short Term Incentive Award, based upon
the recipient’s management level at the end of the Performance Period.


4.  
Key Contributor Awards.



The Administrator may provide an additional payment to recipients of Target
Awards to recognize and reward outstanding or exceptional achievement.  Such a
payment shall be called a "Key Contributor Award" or “KCA.”  The number of
Employees within an organization that may receive a KCA may be limited by the
Administrator.


Following are examples of factors that may be considered in granting KCA:
·  
Financial results above objective

·  
Outstanding customer service results

·  
Advancement of workforce diversity

·  
Outstanding individual contribution

·  
Outstanding leadership

·  
Innovation and skills of the future

 
 
5 

--------------------------------------------------------------------------------

 

5.             Award Adjustments.


An Employee’s Award shall be adjusted as follows unless otherwise provided by
the Administrator (or the CEO or SEVP-HR with respect to Senior Managers only):



 
Become an Eligible Employee after the beginning of the Performance Period
Prorate according to time of active service in the eligible position
 
 
Modification of an Award during the Performance Period
Prorate for the amount of active service under each set of Awards
 
 
Leave of Absence
Prorate to date leave commences and from date leave ceases unless otherwise
provided by the Administrator
 
 
Dismissal for cause during or after a Performance Period
 
No Award
 
Involuntary Termination
 
Prorate to date of termination
 
 
Voluntary Termination
No Award
 
 
Retirement or Termination of Employment due to death or Disability during a
Performance Period
 
Prorate to date of Termination of Employment



The receipt of short-term Disability benefits during the Performance Period
shall have no effect on an Award.


6.             Other Conditions.


    (a)
No person shall have any claim to be granted an Award under the Plan and there
is no obligation for uniformity of treatment of Employees under the
Plan.  Awards under the Plan may not be assigned or alienated.



     (b)
Neither the Plan nor any action taken hereunder shall be construed as giving to
any Employee the right to be retained in the employ of AT&T or any subsidiary
thereof.



    (c)
Awards shall be subject to applicable withholding taxes as required by law.



 
6 

--------------------------------------------------------------------------------

 

7.
Designation of Beneficiaries.



The AT&T Rules for Employee Beneficiary Designations shall apply to Awards under
this Plan.


8.
Administrator.



The Administrator, and the CEO or SEVP-HR with respect to Senior Managers only,
may, in their absolute discretion, establish or modify Awards and the related
Performance Goals and Performance Periods, determine the extent to which the
Performance Goals have been met, and approve Award payouts.  In addition, the
CEO may amend the Performance Goals of any Award held by an officer and, in such
event, the CEO shall note any such amendment in the Award payout schedule.


In addition to the CEO or SEVP-HR’s other authority, he or she may modify the
amount and/or Performance Goals of any Award established under this Plan prior
to its distribution to reflect changes in job responsibilities or promotions, or
both; provided, however, such authority may not be exercised for positions with
a total compensation market rate exceeding $2.0 million (in such a case the
modification shall be approved by the Administrator).  In addition, in the event
of a promotion or new hire, the SEVP-HR may establish a new Award when the
recipient does not then have any existing Award for the same Performance Period.


The Administrator, and where applicable as provided in this Plan, the SEVP-HR,
in their sole discretion, shall have complete authority over the administration
of the Plan (and payment of any Awards under the Plan), shall have the authority
in their sole absolute and total discretion to exercise all of the powers
granted to them under the Plan and to construe, interpret, and implement the
Plan, including the authority to make factual determinations under the
Plan.  Awards under the Plan shall be conclusively determined by the
Administrator, or, where applicable as provided in the Plan, the CEO or
SEVP-HR.  Any determinations or actions required or permitted to be made by the
Administrator may be delegated by the Administrator in its sole discretion.  All
such actions and determinations shall be final and binding and shall be afforded
the greatest legal deference on review.  The Administrator or any delegate
thereof, in making any determinations under or referred to in the Plan shall be
entitled to rely on opinions, reports or statements of officers or Employees of
AT&T and of counsel, public accountants and other professional or expert
persons.


The Plan shall be governed by the laws of the State of Texas and applicable
Federal law.


9.  
Modification or Termination of Plan.



This Plan and any Award made hereunder may be modified, suspended, or terminated
at any time for any reason by the Administrator (or the CEO or SEVP-HR with
respect to Awards granted to Senior Managers).

 
7 

--------------------------------------------------------------------------------

 
